Holcomb, J.
(dissenting) — This decision seems to be in conformity with legal precedent, but it is not in accord with justice, or what the law ought to be. The *47association is not a partnership in any sense, but is a very extensive voluntary association. Its governing officers are elected, and so are the governing officers of a municipal or private corporation elected by the members. No one ever heard of a member of a community or of a private corporation being precluded from suing the municipality or the corporation for personal injuries inflicted upon the citizen or the stockholder by the negligent acts of those carrying on the functions of the municipality or the corporation. A stockholder in the Northern Pacific Railway Company could undoubtedly wage an action for such negligence as alleged in this action.
It is not well to adhere blindly to precedent and lose sight of remedial justice.
Tolman and Pemberton, JJ., concur with Holcomb, J.